IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STANLEY RATAY,                            : No. 440 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CITY OF PHILADELPHIA),             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.